        Case 20-32947 Document 3 Filed in TXSB on 06/04/20 Page 1 of 1




                                               Certificate Number: 16199-TXS-CC-034508835


                                                              16199-TXS-CC-034508835




                    CERTIFICATE OF COUNSELING

I CERTIFY that on May 30, 2020, at 2:49 o'clock PM EDT, Gisele Denise Phalo
received from CC Advising, Inc. , an agency approved pursuant to 11 U.S.C. 111
to provide credit counseling in the Southern District of Texas, an individual [or
group] briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   May 30, 2020                           By:      /s/Brandy Mateos


                                               Name: Brandy Mateos


                                               Title:   Credit Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
